CORRECTED NOTICE OF ALLOWABILITY
Examiner Amendment
An examiner's amendment on the record appears below. Should changes and/or additions be necessary to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone interview with Jason Walls on 10/09/2020. 
Specification Objection
The specification is objected to because it contains figure descriptions directed to FIGS. 6-11, which have been canceled from the disclosure. The figure descriptions have been amended by the examiner to read:
-- FIG. 1 is a perspective view of a pullover towel, as worn, showing my new design; 
FIG. 2 is a front elevation view thereof;
FIG. 3 is a rear elevation view thereof;
FIG. 4 is a side view thereof; and
FIG. 5 is an opposite side view thereof. --
Additionally, the broken line statement has been amended by the examiner to remove reference to the canceled FIGS. to read:
-- The small-dash, broken lines applied to the pullover towel, which appears throughout FIGS. 1-5, represents unclaimed stitching. The large-dash, broken lines within the pullover towel or extending therefrom represent an unclaimed mannequin in FIGS. 1, 4 and 5. The cross-hatching in FIGS. 1-5 represents shading. All broken lines form no part of the claimed design. --

Drawings 
During a telephonic interview with Jason Wall, the attorney of record and examiner discussed the issues raised in the final rejection under 35 U.S.C. 112(a) and (b), specifically the inconsistencies between the pullover towel when shown in a position of use and in a flat configuration. To address the inconsistencies, the attorney authorized the examiner to cancel FIGS. 6-11 in this examiner's amendment. Therefore, the rejection under 35 U.S.C. 112(a) and (b) has been withdrawn. 
A replacement sheet is required to be submitted showing FIGS. 4 and 5 without FIG. 6 included. From MPEP 608.02(t): If a drawing figure is canceled, a replacement sheet of drawings must be submitted without the figure (see 37 CFR 1.121(d) ). If the canceled drawing figure was the only drawing on the sheet, then only a marked-up copy of the drawing sheet including an annotation showing that the drawing has been cancelled is required. Therefore, the applicant must submit a replacement Drawing of FIGS. 4 and 5 with canceled FIG. 6 removed entirely. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMBER J RABIE whose telephone number is (571)272-9623.  The examiner can normally be reached on Monday - Friday, 8:30 a.m. - 5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GEORGE A BUGG can be reached on (571)272-2998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/KEVIN K RUDZINSKI/Primary Examiner, Art Unit 2911                                                                                                                                                                                                        
/AJR/
Examiner, Art Unit 2911